Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it is more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art found is Li et al. (US 10659919).  Li discloses a method (Fig. 2) in which: 
A method of assuring integrity of range measurements and position solutions estimated by a relative position-from-range measurement system (Fig. 2), the method comprising:
obtaining one or more range measurement statistics between a plurality of nodes in a network (Fig. 2, block 205; column 9, lines 11 - 19);
performing a snapshot integrity test for the one or more range measurement statistics, at a single epoch, for the nodes in the network, wherein the snapshot integrity test comprises (Fig. 2, as stated below):
determining a current configuration of the nodes in the network (Fig. 2, block 207; column 9, lines 20 – 39);
computing singular values using Gram matrices based on the current configuration of the nodes in the network (Fig. 2, block 207; column 9, lines 20 – 39);
and detecting and excluding any of the range measurement statistics with instantaneous errors that cause the singular values to exceed the user selected threshold (Fig. 2, block 207; column 10, lines 47 - column 11, line 18);

Li does not disclose:

performing a singular value consistency check of the one or more range measurement statistics using the Gram matrices against a user selected threshold;
performing a sequential integrity test using the one or more range measurement statistics, to assure the integrity of relative positions of the nodes in the network, wherein the sequential integrity test comprises:
formulating main node sets and sub-node sets using a solution separation technique for one or more combinations of in-view nodes;
implementing a set of filters for each of the main node sets and sub-node sets; 30
Docket No. H220991-US2performing a consistency check of the one or more range measurement statistics using one or more discriminators and decision thresholds;
detecting and excluding any of the range measurement statistics with both instantaneous and time-correlated errors;
and computing a protection level for relative positions computed from the main node and sub-node sets.
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to verifying integrity of range measurements:

Pahlavan et al.  (US 20080232281) discloses a Node Position Determining Method For Use In Wireless Sensor Network, Involves Selecting Node With Lowest Quality Of Position Estimate 
Horak (US 20060227664) discloses Acoustic Bearing Measuring Sensor Network 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632